Citation Nr: 1828573	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-31 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for chronic fatigue syndrome (CFS).  

3.  Entitlement to service connection for a pulmonary disorder.  

4.  Entitlement to service connection for an intestinal disorder.  

5.  Entitlement to service connection for a skin disorder.  

6.  Entitlement to service connection for back pain.  

7.  Entitlement to service connection for neck pain.  

8.  Entitlement to service connection for bilateral knee pain.  

9.  Entitlement to service connection for alopecia areata.  

10.  Entitlement to service connection for hearing loss.  

11.  Entitlement to an initial rating in excess of 50 percent for a mood disorder.  

12.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  

13.  Entitlement to an initial compensable rating for a scar of the back.  

14.  Entitlement to total disability based on individual unemployability.  

15.  Entitlement to an effective date prior to August 12, 2011, for the grant of service connection for a mood disorder.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to December 1998, with active duty for training from April 2006 to May 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2012 and August 2014 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran initially filed a claim for irritable bowel syndrome (IBS).  As the record contains a diagnosis of functional bowel dysfunction, the Board has broadened and recharacterized the claim as service connection for an intestinal disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (finding that what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  

The Veteran initially filed a claim for joint pain and the record demonstrates that his joint pain is in the back, neck, and bilateral knees.  Accordingly, the Board has recharacterized and separated the claim of joint pain into individual claims for the back, neck, and bilateral knees.  

The Board acknowledges that the Veteran initially filed a claim of service connection for posttraumatic stress disorder (PTSD).  The Board notes that a May 2014 rating decision granted service connection for a mood disorder claimed as PTSD.  All psychiatric symptoms demonstrated by the evidence have been attributed to a mood disorder, as set forth in more detail in the analysis for the claim of an increased rating for the mood disorder herein.  In other words, there are no psychiatric symptoms that have been attributed to PTSD or any other psychiatric disorder other than the service-connected mood disorder.  Psychiatric disabilities are rated based on the General Rating Formula for Mental Disorders codified in 38 C.F.R. § 4.130, which establishes common rating criteria for all psychiatric disorders, including PTSD and a mood disorder.  See 38 C.F.R. § 4.130, DCs 9411, 9435 (2017).  In Clemons, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a psychiatric disorder should include all psychiatric disorders that are raised by the record.  23 Vet. App. at 5-6.  In light of this holding, a grant of service connection for one psychiatric disorder (in this case, a mood disorder), is effectively a grant of all diagnosed psychiatric disorder unless the evidence demonstrates symptoms attributable to a separate, nonservice-connected disorder.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (stating that two diagnoses constitute the same disability for purposes of 38 C.F.R. § 4.14).  Accordingly, the May 2014 rating decision constitutes a full grant of the claim of service connection for PTSD; therefore, that issue is not currently before the Board.  

TDIU is deemed to be a component of the claim for an increased rating for a mood disorder in light of opinions by a private doctor and private psychologist that symptoms of the Veteran's service-connected disabilities prevent him from maintaining gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The issues of service connection for an intestinal disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and probative evidence is at least in equipoise as to whether headaches are proximately due to the service-connected mood disorder.  

2.  The weight of the competent and probative evidence is against finding chronic fatigue syndrome during the period on appeal.  

3.  The weight of the competent and probative evidence is against finding a pulmonary disorder during the period on appeal.  

4.  The weight of the competent and probative evidence is against finding a skin disorder during the period on appeal.  

5.  The weight of the competent and probative evidence is against finding a back disability during the period on appeal.  

6.  The weight of the competent and probative evidence is against finding a neck disability during the period on appeal.  

7.  The weight of the competent and probative evidence is against finding a bilateral knee disability during the period on appeal.  

8.  The weight of the competent and probative evidence is against finding alopecia areata during the period on appeal.  

9.  The weight of the competent and probative evidence is against finding a bilateral hearing loss disability per 38 C.F.R. § 3.385 during the period on appeal.  

10.  The weight of the competent and probative evidence is against finding that the Veteran's psychiatric symptoms result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

11.  The Veteran is in receipt of the maximum schedular rating for tinnitus.  

12.  The weight of the competent and probative evidence is against finding that the scar of the back is painful, unstable, and/or at least 929 square centimeters in area.  

13.  The Veteran first filed a claim of entitlement to service connection for an acquired psychiatric disorder on August 12, 2011.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for headaches have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2017).  

2.  The criteria for entitlement to service connection for chronic fatigue syndrome have not been met.  38 U.S.C. §§ 1110, 1117, 1118, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).  

3.  The criteria for entitlement to service connection for a pulmonary disorder have not been met.  38 U.S.C. §§ 1110, 1117, 1118, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.317.  

4.  The criteria for entitlement to service connection for a skin disorder have not been met.  38 U.S.C. §§ 1110, 1117, 1118, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.317.  

5.  The criteria for entitlement to service connection for back pain have not been met.  38 U.S.C. §§ 1110, 1117, 1118, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.317.  

6.  The criteria for entitlement to service connection for neck pain have not been met.  38 U.S.C. §§ 1110, 1117, 1118, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.317.  

7.  The criteria for entitlement to service connection for bilateral knee pain have not been met.  38 U.S.C. §§ 1110, 1117, 1118, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.317.  

8.  The criteria for entitlement to service connection for alopecia areata have not been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.  

9.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).  

10.  The criteria for entitlement to an initial disability rating in excess of 50 percent for a mood disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9435 (2017).  

11.  The criteria for entitlement to an initial disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.84, DC 6260 (2017).

12.  The criteria for entitlement to an initial compensable rating for a scar of the back have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, DC 7802 (2017).  

13.  The criteria for an effective date prior to August 12, 2011, for the grant of service connection for a mood disorder have not been met.  38 U.S.C. §§ 5101, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

I.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1)(i); see 81 Fed. Reg. 71,382, 71,383 (Oct. 17, 2016).  

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C. § 1117(f?); 38 C.F.R. § 3.317(d).  The Southwest Asia theater of operations is defined as Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  The evidence demonstrates that the Veteran served on the USS John F. Kennedy I (CVA-67) from November 1996 to December 1997.  09/26/2014, Military Personnel Record.  During this time, the ship was deployed to the Persian Gulf and Bahrain.  See Naval History and Heritage Command, John F. Kennedy I (CVA-67), available at https://www.history.navy.mil/research/histories/ship-histories/danfs/j/john-f-kennedy-cva-67.html.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran had active service in Southwest Asia during the Persian Gulf War.  See 38 U.S.C. § 1117(f?); 38 C.F.R. § 3.317(d).  

A "qualifying chronic disability" means a chronic disability resulting from: an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms (such as chronic fatigue syndrome (CFS), fibromyalgia, or functional gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i).  Chronic in this context is defined as existing for six months or more and/or exhibiting intermittent episodes of improvement and worsening over a six-month period.  See 38 C.F.R. § 3.317(a)(4). 

In particular, the term medically unexplained chronic multisymptom illness (MUCMI) means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, or disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Therefore, even if a multisymptom illness has a diagnosis, consideration should still be given as to whether the disability has no known etiology, or has a known, partially understood etiology.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  Id.  

Signs or symptoms which may be manifestations of undiagnosed illness or MUCMI include, but are not limited to fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).  

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  


A.  Headaches

After review of the record, the Board finds that the criteria for service connection for headaches have been met.  

In August 2015, a private physician opined that the Veteran's headaches are caused by his service-connected tinnitus and mood disorder.  09/04/2015, Appellate Brief, p. 23-25.  In August 2014 a VA examiner opined that the Veteran's headaches were not caused nor have been aggravated by tinnitus; the VA examiner did not address whether headaches are proximately related to his mood disorder.  08/07/2014, C&P Exam.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran's headaches are proximately due to his service-connected mood disorder.  See 38 C.F.R. §§ 3.102, 3.303, 3.310(a).  

B.  CFS

After review of the record, the Board finds that the criteria for service connection for CFS have not been met.  

In August 2012, a VA examiner acknowledged the Veteran's report of fatigue, but noted that the Veteran reported staying up late and having bad eating habits, and opined that he has no history compatible with chronic fatigue syndrome.  08/04/2012, VA Examination, p. 7-8.  The Board finds the August 2012 VA examination to be competent, credible, and highly probative, as it is supported by an in-person examination, review of the relevant medical records, medical expertise, and an adequate rationale.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding CFS during or just before the period on appeal.  Without competent evidence of CFS, the Board must deny the Veteran's claim as the first criterion for service connection is not met.  

The Board acknowledges that fatigue is a symptom associated with a MUCMI for Persian Gulf veterans.  38 C.F.R. § 3.317(b).  However, service connection cannot be granted for fatigue associated with a MUCMI because the weight of the competent and probative evidence is against finding that fatigue has manifested to a compensable degree.  Under Diagnostic Code 6354, for CFS, a 10 percent rating is warranted for symptoms which wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.88b, DC 6354 (2017).  The evidence does not demonstrate any periods of incapacitation due to fatigue, or that the Veteran is prescribed medication for fatigue.  In fact, treatment records demonstrate that the Veteran has consistently denied experiencing fatigue.  See 08/05/2014 CAPRI, at 1; see also 07/27/2015, CAPRI, at 18, 43, 86.  Accordingly, the Board finds that the Veteran does not exhibit symptoms of fatigue to a compensable degree; thus, service connection for fatigue cannot be granted as part of a MUCMI associated with service in the Persian Gulf.  See 38 C.F.R. § 3.317(a)(1)(i).  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

C.  Pulmonary disorder

After review of the record, the Board finds that the criteria for service connection for a pulmonary disorder have not been met.  

In April 2012, a VA examiner found no current lung disorder based on an April 2012 chest x-ray and April 2012 pulmonary function tests (PFTs).  The chest x-ray demonstrated no significant intra-thoracic findings.  04/03/2012, VA Examination.  In August 2012, a VA examiner stated that the Veteran does not now have nor has he ever been diagnosed with a respiratory disorder based on review of the Veteran's file, July 2012 PFTs, and an August 2012 chest x-ray.  At that time, the Veteran denied any respiratory symptoms.  08/04/2012, VA Examination.  The Board finds the April 2012 and August 2012 VA examinations to be competent, credible, and highly probative, as they are supported by in-person examinations, review of the relevant medical records, medical expertise, scientific testing, and adequate rationales.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding a pulmonary disorder during or just before the period on appeal.  Without competent evidence of a pulmonary disorder, the Board must deny the Veteran's claim as the first criterion for service connection is not met.  

The Board acknowledges that signs or symptoms involving the respiratory system may be associated with a MUCMI for Persian Gulf veterans.  38 C.F.R. § 3.317(b).  However, service connection cannot be granted on this basis because the weight of the competent and probative evidence is against finding that respiratory symptoms have manifested to a compensable degree.  Generally, a compensable rating will be warranted for a respiratory disorder that requires medication and/or certain results are demonstrated upon PFTs.  See 38 C.F.R. § 4.97 (2017).  

To warrant a compensable rating based on PFTs, the evidence must demonstrate Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 80-percent predicted.  See 38 C.F.R. § 4.97.  

When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case, the pre-bronchodilator results are used for rating purposes.  38 C.F.R. § 4.96(d)(5) (2017).  When there is a disparity between the results of different PFTs, so that the level of evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability is utilized.  38 C.F.R. § 4.96(d)(6) (2017).

In April 2012, a VA examiner determined that FEV-1 results most accurately reflect the Veteran's current pulmonary function.  PFTs revealed FEV-1 of 106 percent predicted pre-bronchodilator and 122 percent predicted post-bronchodilator.  04/03/2012, VA Examination.  July 2012 PFTs revealed FEV-1 of 100 percent predicted pre-bronchodilator, FEV-1/FVC of 110 percent pre-bronchodilator, and DLCO of 150 percent predicted pre-bronchodilator.  08/04/2012, VA Examination.  Both VA examiners indicated that the Veteran does not require medication for a respiratory disorder or symptoms.  Accordingly, the Board finds that the Veteran does not exhibit respiratory symptoms to a compensable degree; thus, service connection for respiratory symptoms cannot be granted as part of a MUCMI associated with service in the Persian Gulf.  See 38 C.F.R. § 3.317(a)(1)(i).  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

D.  Skin disorder 

After review of the record, the Board finds that the criteria for service connection for a skin disorder have not been met.

In April 2012, a VA examiner stated that the Veteran does not have nor ever had a skin condition, other than alopecia, which is discussed separately below.  04/03/2012, VA Examination.  The Board finds the April 2012 VA examination to be competent, credible, and highly probative, as it is supported by an in-person examination, review of the relevant medical records, medical expertise, and an adequate rationale.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding a skin disorder during or just before the period on appeal.  Without competent evidence of a skin disorder, the Board must deny the Veteran's claim as the first criterion for service connection is not met.  

The Board acknowledges that signs or symptoms involving the skin may be associated with a MUCMI for Persian Gulf veterans.  38 C.F.R. § 3.317(b).  However, service connection cannot be granted for skin symptoms associated with a MUCMI because the weight of the competent and probative evidence is against finding skin symptoms which have manifested to a compensable degree.  Generally, a compensable rating will be warranted for a skin disorder that requires medication and/or affects at least five percent of the entire body and/or exposed areas.  See 38 C.F.R. § 4.118 (2017).

The April 2012 examination indicates that there was no skin condition affecting any percent of the Veteran's total body area or exposed areas, that the Veteran had not taken medication for a skin disorder in the prior 12 months, and that there had been no debilitating or non-debilitating episodes due to a skin condition in the prior 12 months.  04/03/2012, VA Examination.  Accordingly, the Board finds that the Veteran does not exhibit compensable signs or symptoms affecting the skin; thus, service connection for skin symptoms cannot be granted as part of a MUCMI associated with service in the Persian Gulf.  See 38 C.F.R. § 3.317(a)(1)(i).  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

E.  Back pain

After review of the record, the Board finds that the criteria for service connection for back pain have not been met.  

In August 2012, a VA examiner provided a diagnosis of back pain based on the Veteran's self-reporting, but did not provide an additional diagnosis related to the back.  The examiner explained that back pain is the appropriate diagnosis because x-ray does not show arthritis, neurologic function is normal, vascular status is normal, range of motion is normal, and there is no joint instability.  08/04/2012, VA Examination.  The Board finds the August 2012 VA examination to be competent, credible, and highly probative, as it is supported by an in-person examination, review of the relevant medical records, medical expertise, radiological testing, and an adequate rationale.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding a back disorder during or just before the period on appeal.  

In a recent decision, the United States Court of Appeals for the Federal Circuit held that pain alone may constitute a disability if it results in functional impairment.  Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467, at *28 (Apr. 3, 2018).  The August 2012 VA examiner found full range of motion of the thoracolumbar spine with no objective evidence of pain on motion.  The Veteran reported non-radiating pain in the low back, vague spasm twice a month, fatigability, and lack of endurance, but denied spine pain, weakness, stiffness, swelling, heat, redness, instability, giving way, locking, loss of motion, or deformity.  The examiner found that the Veteran does not have muscle spasm, guarding, or localized tenderness or pain to palpation related to the back.  The examiner noted that the Veteran walks unaided with a steady gait with no history of falls and without a brace, assistive device, or orthesis.  The Veteran reported no incapacitating episodes related to the back.  The examiner concluded that there is no functional loss or impairment related to the back.  08/04/2012, VA Examination.  Based on the foregoing findings, the Board finds that the Veteran's back pain alone, without associated functional impairment, does not constitute a disability for compensation purposes.  See Saunders, 2018 U.S. App. LEXIS 8467, at *28.  

Without competent evidence of a back disability, the Board must deny the Veteran's claim as the first criterion for service connection is not met.  

The Board acknowledges that joint pain may be a symptom associated with a MUCMI for Persian Gulf veterans.  38 C.F.R. § 3.317(b).  However, service connection cannot be granted for back pain associated with a MUCMI because the weight of the competent and probative evidence is against finding that back pain has manifested to a compensable degree.  

Generally, a compensable rating for a back disorder is warranted if the evidence demonstrates forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding, or localized tenderness.  See 38 C.F.R. § 4.71a (2017).  

The Board notes that 38 C.F.R. § 4.59, entitled "Painful motion," states, in pertinent part:  "The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  In Burton v. Shinseki, the Court stated that the scope of § 4.59 is not limited to arthritis claims.  25 Vet. App. 1, 5 (2011).  

As previously noted, the August 2012 VA examiner found full range of motion and no muscle spasm, guarding, or localized tenderness or pain to palpation related to the back.  The Board acknowledges the Veteran's report of muscle spasm, but assigns more weight to the findings of VA examiner, which are supported by an in-person examination and medical expertise.  Accordingly, the Board finds that the Veteran's back pain has not manifested to a compensable degree; thus, service connection for back pain cannot be granted as part of a MUCMI associated with service in the Persian Gulf.  See 38 C.F.R. § 3.317(a)(1)(i).  The Board has considered 38 C.F.R. § 4.59, but finds that back pain alone, without painful motion of the spine, is not compensable.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

F.  Neck pain

After review of the record, the Board finds that the criteria for service connection for neck pain have not been met.

In August 2012, a VA examiner provided a diagnosis of neck pain based on the Veteran's self-reporting, but did not provide an additional diagnosis related to the neck.  The examiner explained that neck pain is the appropriate diagnosis because x-ray does not show arthritis, neurologic function is normal, vascular status is normal, range of motion is normal, and there is no joint instability.  08/04/2012, VA Examination.  The Board finds the August 2012 VA examination to be competent, credible, and highly probative, as it is supported by an in-person examination, review of the relevant medical records, medical expertise, radiological testing, and an adequate rationale.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding a neck disorder during or just before the period on appeal.  

The Board will next consider whether neck pain may constitute a disability for compensation purposes.  The August 2012 VA examiner found full range of motion of the cervical spine with no objective evidence of pain on motion.  The Veteran reported pain, stiffness, soreness, and spasm, but denied spine pain, weakness, stiffness, swelling, heat, redness, instability, giving way, locking, loss of motion, or deformity.  The examiner found that the Veteran does not have muscle spasm, guarding, or localized tenderness or pain to palpation related to the neck.  The examiner noted that the Veteran walks unaided with a steady gait with no history of falls and without a brace, assistive device, or orthesis.  The Veteran reported no incapacitating episodes related to the neck.  The examiner concluded that there is no functional loss or impairment related to the neck.  08/04/2012, VA Examination.  Based on the foregoing findings, the Board finds that the Veteran's neck pain alone, without associated functional impairment, does not constitute a disability for compensation purposes.  See Saunders, 2018 U.S. App. LEXIS 8467, at *28.  

Without competent evidence of a neck disability, the Board must deny the Veteran's claim as the first criterion for service connection is not met.  

The Board acknowledges that joint pain may be a symptom associated with a MUCMI for Persian Gulf veterans.  38 C.F.R. § 3.317(b).  However, service connection cannot be granted for neck pain associated with a MUCMI because the weight of the competent and probative evidence is against finding that neck pain has manifested to a compensable degree.  

Generally, a compensable rating for a neck disorder is warranted if the evidence demonstrates forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, muscle spasm, guarding, or localized tenderness.  See 38 C.F.R. § 4.71a.  

As previously noted, the August 2012 VA examiner found full range of motion and no muscle spasm, guarding, or localized tenderness or pain to palpation related to the neck.  The Board acknowledges the Veteran's report of muscle spasm, but assigns more weight to the findings of VA examiner, which are supported by an in-person examination and medical expertise.  Accordingly, the Board finds that the Veteran's neck pain has not manifested to a compensable degree; thus, service connection for neck pain cannot be granted as part of a MUCMI associated with service in the Persian Gulf.  See 38 C.F.R. § 3.317(a)(1)(i).  The Board has considered 38 C.F.R. § 4.59, but finds that neck pain alone, without painful motion of the spine, is not compensable.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

G.  Bilateral knee pain

After review of the record, the Board finds that the criteria for service connection for bilateral knee pain have not been met.

In August 2012, a VA examiner provided a diagnosis of bilateral knee pain based on the Veteran's self-reporting, but did not provide an additional diagnosis related to the knees.  The examiner explained that pain is the appropriate diagnosis because x-ray does not show arthritis, neurologic function is normal, vascular status is normal, range of motion is normal, and there is no joint instability.  08/04/2012, VA Examination.  The Board finds the August 2012 VA examination to be competent, credible, and highly probative, as it is supported by an in-person examination, review of the relevant medical records, medical expertise, radiological testing, and an adequate rationale.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding a bilateral knee disorder during or just before the period on appeal.  

The Board will next consider whether knee pain may constitute a disability for compensation purposes.  The August 2012 VA examiner found full range of motion of the knees bilaterally with no objective evidence of pain on motion.  The Veteran reported pain, stiffness, fatigability, and lack of endurance, but denied weakness, swelling, heat, redness, instability, giving way, locking, loss of motion, or deformity.  The examiner found that the Veteran does not have muscle spasm, guarding, or localized tenderness or pain to palpation related to the knees.  The Veteran reported flare-ups, but did not report additional limitation of motion during a flare-up.  The examination indicates full muscle strength and normal stability testing and the examiner found no tenderness or pain to palpation for joint line or soft tissues of either knee.  The Veteran denied use of an assistive device or incapacitating episodes related to the knees.  The examiner concluded that there is no functional loss or impairment related to the knees.  08/04/2012, VA Examination.  Based on the foregoing findings, the Board finds that the Veteran's bilateral knee pain alone, without associated functional impairment, does not constitute a disability for compensation purposes.  See Saunders, 2018 U.S. App. LEXIS 8467, at *28.  

Without competent evidence of a knee disability, the Board must deny the Veteran's claim as the first criterion for service connection is not met.  

The Board acknowledges that joint pain may be a symptom associated with a MUCMI for Persian Gulf veterans.  38 C.F.R. § 3.317(b).  However, service connection cannot be granted for bilateral knee pain associated with a MUCMI because the weight of the competent and probative evidence is against finding that knee pain has manifested to a compensable degree.  

Generally, a compensable rating for limitation of motion of the knees is warranted if the evidence demonstrates flexion limited to 60 or less degrees or extension limited to five or more degrees.  See 38 C.F.R. § 4.71a.  

As previously noted, the August 2012 VA examiner found full range of motion of the knees bilaterally with no localized tenderness or pain to palpation.  Accordingly, the Board finds that the Veteran's knee pain has not manifested to a compensable degree; thus, service connection for bilateral knee pain cannot be granted as part of a MUCMI associated with service in the Persian Gulf.  See 38 C.F.R. § 3.317(a)(1)(i).  The Board has considered 38 C.F.R. § 4.59, but finds that knee pain alone, without painful motion of the joint, is not compensable.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

H.  Alopecia areata

After review of the record, the Board finds that the criteria for service connection for alopecia areata have not been met.

The Veteran reported he was so stressed out so he went to medical who told him it was alopecia.  He added that he received steroid shots in his head to make his hair grow back.  10/24/2011 Correspondence.  Indeed, the Veteran's service records demonstrate treatment for alopecia.  In this regard, an April 1998 treatment note indicates that alopecia was resolving at that time.  06/27/2000, STR-Medical, at 57.  In April 2012, a VA examiner noted prior treatment for alopecia, but explained that it had resolved with time.  04/03/2012, VA Examination.  The Board finds the April 2012 VA examination to be competent, credible, and highly probative, as it is supported by an in-person examination, review of the relevant medical records, medical expertise, and an adequate rationale.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding alopecia areata during or just before the period on appeal.  Without competent evidence of a current disorder, the Board must deny the Veteran's claim as the first criterion for service connection is not met.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

I.  Hearing loss 

After review of the record, the Board finds that the criteria for service connection for hearing loss have not been met.

In a claim of service connection for impaired hearing, demonstration of the first Shedden element-i.e., the existence of a current disability-is subject to the additional requirements of § 3.385, which provides that service connection for impaired hearing shall not be established until the hearing loss meets pure tone and/or speech recognition criteria.  Under this regulation, hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In April 2012, the Veteran was given an audiological examination by a VA audiologist, and pure tone thresholds based on air conduction, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
15
LEFT
5
5
30
20
15

Pure tone thresholds based on bone conduction, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
10
LEFT
5
5
30
10
10

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  04/04/2012, VA Examination.  None of the thresholds at any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater, three or more of the thresholds are not 26 or greater, and speech recognition is not less than 94 percent in either ear.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding of bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  Without competent evidence of hearing loss, the Board must deny the Veteran's claim as the first criterion for service connection is not met.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

II.  Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id. at 126-27; Hart v. Mansfield, 
21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).

A.  Mood disorder

The Veteran contends that he is entitled to an initial rating in excess of 50 percent for his mood disorder, evaluated under Diagnostic Code 9435.  

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and (5th ed. 2013) (DSM-5).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The Court has observed that the listed symptoms are examples of the type and degree of the manifestations of a mental disability required for a given disability rating, and that "the presence of all, most, or even some, of the enumerated symptoms" is not required to support a disability rating.  Mauerhan, 16 Vet. App. at 442.  Accordingly, it is not sufficient for the Board to simply match the symptoms listed in the rating criteria against those exhibited by a veteran.  Rather, "VA must engage in a holistic analysis" of the severity, frequency, and duration of the signs and symptoms of the veteran's mental disorder, determine the level of occupational and social impairment caused by those signs and symptoms, and assign an evaluation that most nearly approximates that level of occupational and social impairment.  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).  

Under the General Rating Formula, the criteria for a 50 percent rating are as follows:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

The criteria for a 70 percent rating are as follows:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id.  

The criteria for a 100 percent rating are as follows:  Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, own name.  Id. 

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial disability rating in excess of 
50 percent for a mood disorder is not warranted.  

In December 2011, the Veteran did not endorse symptoms of mania, cognitive dysfunction, hallucinations, delusions, or suicidal ideation, and reported getting along with his girlfriend and stepchildren.  01/10/2012, Medical-Government.  
A January 2012 treatment note indicates that the Veteran was alert and oriented, his speech was coherent and goal-directed, thoughts were organized, and he denied hallucinations, symptoms of mania, or suicidal or homicidal ideation.  The Veteran reported that he had not been on psychotropic medication and that anger was not presently an issue for him.  03/09/2012, Medical-Government.  A March 2012 mental status examination revealed that the Veteran was alert and oriented, mood and affect were euthymic, memory was intact, and no report of hallucinations or suicidal or homicidal ideation.  08/05/2014, CAPRI.  

In October 2013, a private psychologist noted the following symptoms:  depressed mood; anxiety; suspiciousness; panic attacks more than once per week; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; flattened affect; disturbance of motivation and mood; inability to establish and maintain effective relationships; difficulty adapting to stressful circumstances, including in a work or worklike setting; and intermittent inability to perform activities of daily living (ADLs), including maintenance of minimal personal hygiene.  The private psychologist did not indicate the presence of the following symptoms: memory loss/impairment; circumstantial, circulatory, or stereotyped speech; impaired judgment; speech intermittently illogical, obscure, or irrelevant; difficulty understanding complex commands; impaired abstract thinking; gross impairment in thought processes or communication; suicidal ideation; obsessional rituals; impaired impulse control; spatial disorientation; delusions/hallucinations; grossly inappropriate behavior; neglect of personal appearance and hygiene; or disorientation to time or place.  The psychologist made the following observations pursuant to a mental status examination:  attention was normal and concentration appears variable; speech flow was normal although brief with information offered; content was appropriate; organization of thought was goal-directed; no report of hallucinations; fund of knowledge was slightly below average; intelligence was average; capacity for abstraction was average; judgment was average; mood was anxious and nervous; affect was restricted; and Veteran was suspicious and vigilant.  The Veteran reported being divorced twice but being with his current girlfriend for 2.5 years, and having a limited circle of friends.  This examiner summarized the Veteran's level of occupational and social impairment to be with deficiencies in most areas.  10/01/2013, VA Examination.  In a separate statement, the private psychologist noted the Veteran's self-report of struggling with ADLs, shopping at 4 a.m. to avoid crowds, and struggling with energy, motivation, social isolation, and irritability.  

The Veteran also reported frequent panic attacks and denied hallucinations.  10/04/2014, Buddy Statement.  

A July 2014 treatment note indicates mood and affect to be congruent and appropriate.  At that time, the Veteran denied being depressed or anxious and denied suicidal or homicidal thoughts.  08/05/2014, CAPRI.  A July 2015 treatment note indicates no depression or anxiety with normal mood and affect and appropriate speech.  The Veteran reported not seeing a psychiatrist in the recent past, but wished to see one again.  07/27/2015, CAPRI.  

In light of the foregoing, the Board finds that the weight of the competent and probative medical and lay evidence is against finding that the Veteran's mental health symptoms result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

The Board engaged in a holistic analysis of the severity, frequency, and duration of the signs and symptoms of the Veteran's psychiatric disability, but finds that his mental health symptoms do not more nearly approximate a 70 percent rating.  In fact, the Veteran's symptoms of flattened affect, depressed mood, panic attacks more than once a week; disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships are specifically contemplated under the rating criteria for a 50 percent evaluation.  See 38 C.F.R. § 4.130.  While the October 2013 report marked a box for deficiencies in most areas, the Board notes notes that the overall mental health disability picture that results from the actual impairment from the displayed symptoms noted at this examination and when viewed in light of VA treatment records show occupational and social impairment more nearly approximated by the current 50 percent rating.

Indeed, regarding social impairment, the Veteran's 50 percent rating accounts for his lack of friends, loss of enjoyment of activities, and social isolation.  The Board also notes the Veteran's report of good relationships with his girlfriend and stepchildren and a limited number of friends.  The finds this evidence tends to show difficutly in establishing and maintinaing effective relationship versus an inability to have such relationships.

In finding that the weight of the competent evidence does not support occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, the Board has also considered as a factor in his total mental disability picture that the evidence does not demonstrate symptoms such as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control; spatial disorientation; or neglect of personal appearance and hygiene.  See 38 C.F.R. § 4.130.  The Board notes that psychiatric and non-psychiatric treatment notes reflecting no depressive or anxiety symptoms weigh against finding near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  

The Board considered all potentially applicable diagnostic codes in accordance with Schafrath, 1 Vet. App. 589; however, the evidence does not show symptoms that could be separately rated higher under another diagnostic code.  See 38 C.F.R. § 4.130.  Indeed, when a disorder is listed in the Rating Schedule, rating by analogy is not appropriate.  Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015).  The benefit of the doubt has been applied as applicable.

B.  Tinnitus

The Veteran's tinnitus is evaluated as 10 percent disabling, which is the maximum schedular rating available under Diagnostic Code 6260.  See 38 C.F.R. § 4.87, DC 6260.  Accordingly, the Veteran's claim for an increased rating for tinnitus is denied as a matter of law.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (concluding that the CAVC erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25 (b) and DC 6260, which limits a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral).


C.  Scar

The Veteran contends that he is entitled to an initial compensable rating for a scar of the back, evaluated under Diagnostic Code 7802.  

A review of the pertinent diagnostic codes governing scars would be useful.  Diagnostic Code 7800 applies to scars of the head, face, or neck.  38 C.F.R. § 4.118, DC 7800.  As the scars of the trunk and knees are not of the head, face, or neck, Diagnostic Code 7800 is not applicable.  

Diagnostic Code 7801 provides for a compensable rating for scars other than of the head, face, or neck that are deep and nonlinear and cover an area of at least 39 square centimeters.  38 C.F.R. § 4.118, DC 7801.  A deep scar is one associated with underlying soft tissue damage.  Id., Note (1).  

Under Diagnostic Code 7802, a 10 percent evaluation is assigned for scars other than of the head, face, or neck that are superficial and nonlinear and that cover an area of at least 929 square centimeters.  A 10 percent disability evaluation represents the maximum schedular rating available under Diagnostic Code 7802.  38 C.F.R. § 4.118, DC 7802.  

Diagnostic Code 7804 provides for a 10 percent rating for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four painful or unstable scars; and the maximum 30 percent rating is assigned for five or more scars that are painful or unstable.  38 C.F.R. § 4.118, DC 7804.  

Diagnostic Code 7805, which applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, instructs the rater to evaluate any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7805.

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial compensable rating for the scar of the back is not warranted.  

In April 2012, a VA examiner noted a superficial, non-linear scar of the posterior trunk (back) measuring one centimeter by one centimeter.  The scar is not painful or unstable and does not result in limitation of function.  04/03/2012, VA Examination.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that the scar of the back is painful, unstable, or larger than 929 square centimeters in area; thus an initial compensable rating is not warranted.  See 38 C.F.R. § 4.118.  

The Board considered all potentially applicable diagnostic codes in accordance with Schafrath, 1 Vet. App. 589; however, the evidence does not show symptoms that could be separately rated higher under another diagnostic code.  See 38 C.F.R. § 4.118.  The benefit of the doubt has been applied as applicable.

III.  Earlier Effective Date

Generally, the effective date for the grant of service connection will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, claim reopened after a final disallowance, or claim for an increased rating, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  

Effective March 24, 2015, claims are required to be filed on standard forms, thus eliminating constructive receipt of claims and informal claims.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  This case involves dates prior to March 24, 2015, so the regulations in place prior to that date are applicable and are referred to in this section.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A claim for VA compensation must generally be in the form prescribed by the VA Secretary.  See 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, however, received from the claimant, or certain specified individuals on the claimant's behalf, that indicates intent to apply for a benefit, and identifies that benefit, may be considered an informal claim.  38 C.F.R. § 3.155(a).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 57-58.  

On August 12, 2011, VA received the Veteran's statement expressing intent to file a claim for benefits.  08/12/2011, VA 21-4138.  In October 2011, VA received the Veteran's application for compensation in which he included a claim for PTSD.  10/17/2011, VA 21-526.  An August 2014 rating decision granted service connection for a mood disorder (claimed as PTSD), and assigned an effective date of August 12, 2011, the date VA received the intent to file.  08/12/2014, Rating Decision.  The Board has reviewed the record but has not found any formal or informal written communication that could be construed as a claim of service connection for a mood disorder or other acquired psychiatric disorder prior to the August 12, 2011, statement in support of claim.  The Veteran has been afforded the benefit of the doubt, but the evidence is against an effective date for service connection for a mood disorder prior to August 12, 2011.  See 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400.  


ORDER

Service connection for headaches is granted.  

Service connection for chronic fatigue syndrome is denied.  

Service connection for a pulmonary disorder is denied.  

Service connection for a skin disorder is denied.  

Service connection for back pain is denied.  

Service connection for neck pain is denied.  

Service connection for bilateral knee pain is denied.  

Service connection for alopecia areata is denied.  

Service connection for hearing loss is denied.  

An initial disability rating in excess of 50 percent for a mood disorder is denied.  

An initial disability rating in excess of 10 percent for tinnitus is denied.  

An initial compensable rating for a scar of the back is denied.  

An effective date prior to August 12, 2011, for the award of service connection for a mood disorder is denied.  


REMAND

In August 2012, a VA examiner provided a diagnosis of functional bowel dysfunction.  An opinion has not been requested as to whether the Veteran's intestinal disorder had its onset in or is otherwise related to his periods of active service, to include due to environmental exposure in the Persian Gulf.  The Board notes that even when a presumption does not apply, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Additionally, the Board finds that the TDIU matter must be appropriately developed.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records and associate them with the claims file.

2.  After completing directive #1, request that an appropriate VA clinician provide an opinion as to the etiology of the Veteran's intestinal disorder.  An in-person examination is not required unless deemed necessary by the clinician.  The clinician should review the virtual file, including a copy of this Remand.  The clinician should address the following:

Whether it is at least as likely as not (50 percent probability or more) that the Veteran's intestinal disorder had its onset in or is otherwise related to his periods of active service, to include due to presumed environmental exposure in the Persian Gulf.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

3.  Send appropriate notice to the Veteran regarding TDIU and complete any necessary development.  This should include sending the Veteran an application form (VA Form 21-8940) and advising the Veteran of the necessity of notifying the AOJ of his employment history and his educational background for proper adjudication of this claim.

4.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


